United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Olean, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1194
Issued: August 27, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 12, 2013 appellant filed a timely appeal from an October 16, 2012 nonmerit
decision denying his request for reconsideration. As more than 180 days has elapsed between
the last merit decision of July 20, 2011 and the filing of this appeal, the Board lacks jurisdiction
to review the merits of the claim pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3.2
ISSUE
The issue is whether OWCP properly denied appellant’s request to reopen his case for
further review of the merits under 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

Under the Board’s Rules of Procedure, the 180-day time period for determining jurisdiction is computed
beginning on the day following the date of OWCP’s decision. See 20 C.F.R. § 501.3(f)(2). As using April 18, 2013,
the date the appeal was received by the Clerk of the Board, would result in the loss of appeal rights, the date of the
postmark is considered the date of filing. The date of the U.S. Postal Service postmark is April 12, 2013, which
renders the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).

FACTUAL HISTORY
On July 15, 2008 appellant, then a 51-year-old painter, filed a traumatic injury claim
alleging that on May 27, 2008 he sustained injuries from a static electrical shock. OWCP
accepted the claim for electrocution and the nonfatal effects of electric current in the bilateral
upper extremities.
By decision dated April 27, 2010, OWCP denied appellant’s request for authorization for
physical therapy after September 11, 2009. It found that the opinion of Dr. Patrick Hughes, a
Board-certified neurologist and OWCP referral physician, represented the weight of the evidence
and established that he had not sustained carpal tunnel syndrome due to the May 27, 2008 work
injury and that further physical therapy was not necessary.
In a decision dated September 23, 2010, an OWCP hearing representative vacated the
April 27, 2010 decision. She found that a conflict existed between Dr. Hughes and Dr. Peter
Terhaar, appellant’s attending osteopath, regarding whether appellant sustained carpal tunnel
syndrome due to his electric shock and whether further physical therapy was warranted due to
his accepted employment injury.
By decision dated January 25, 2011, OWCP denied appellant’s request for authorization
for additional physical therapy. It determined that the opinion of Dr. M. Reza Samie, a Boardcertified neurologist and impartial medical examiner, established that he had not sustained carpal
tunnel syndrome or cervical radiculopathy due to his May 27, 2008 employment injury. OWCP
further found that Dr. Samie’s opinion supported that appellant had no further need for medical
treatment, including physical therapy, at the current time.
In a decision dated July 20, 2011, an OWCP hearing representative affirmed the
January 25, 2011 decision. She found that the weight of the medical evidence established that
appellant did not require further physical therapy due to his accepted work injury.
On July 16, 2012 appellant, through his attorney, requested reconsideration. In support
of the request, he submitted a report from Jamie R. Williams, Ph.D., bioengineering. Counsel
asserted that Dr. Williams’ report explained how the May 27, 2008 incident caused additional
injuries.
In a report dated May 14, 2012, Dr. Williams, a biomedical engineer, attributed
appellant’s nerve damage of the bilateral hands and wrists and exacerbation of a preexisting
cervical spine condition to the May 27, 2008 electric shock.
By decision dated October 16, 2012, OWCP denied appellant’s request for
reconsideration after finding that he had not submitted evidence or raised an argument sufficient
to warrant reopening his claim for further merit review under section 8128.

2

LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.4 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.5 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.6
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.7 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.8 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.9
ANALYSIS
OWCP issued a January 25, 2011 merit decision denying appellant’s request for physical
therapy and expansion of his claim to include a cervical condition and bilateral carpal tunnel
syndrome. In a July 20, 2011 decision, a hearing representative affirmed the January 25, 2011
decision. On July 16, 2012 appellant requested reconsideration of the July 20, 2011 decision.
As noted above, the Board does not have jurisdiction over the July 20, 2011 OWCP
decision. The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the claim.
In his July 16, 2012 request for reconsideration, appellant did not show that OWCP erroneously
applied or interpreted a specific point of law. He did not identify a specific point of law or show
that it was erroneously applied or interpreted. Appellant did not advance a new and relevant
legal argument. His attorney argued that the May 14, 2012 report from Dr. Williams, a
biomechanical engineer, established that he sustained carpal tunnel syndrome and required
3

5 U.S.C. § 8101 et seq. Section 8128(a) of FECA provides that “[t]he Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.”
4

20 C.F.R. § 10.606(b)(3).

5

Id. at § 10.607(a).

6

Id. at § 10.608(b).

7

F.R., 58 ECAB 607 (2007); Arlesa Gibbs, 53 ECAB 204 (2001).

8

P.C., 58 ECAB 405 (2007); Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

9

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

3

physical therapy due to his May 27, 2008 work injury. The underlying issue in this case,
expansion of the claim and the need for further medical treatment, is a medical issue which must
be addressed by relevant medical evidence.10 Dr. Williams is not a medical doctor but instead an
engineer and thus not qualified to provide medical evidence.11 A claimant may be entitled to a
merit review by submitting pertinent new and relevant evidence, but appellant did not submit any
pertinent new and relevant medical evidence in this case. As discussed, the May 14, 2012 report
from Dr. Williams is of no probative value on the medical issue in this case. Consequently, it is
not relevant to the issue at hand.12
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
submit relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request to reopen his case for
further review of the merits under 5 U.S.C. § 8128(a).

10

See Bobbie F. Cowart, 55 ECAB 746 (2004).

11

See 5 U.S.C. § 8101(2); see also Martin B. Garter, 27 ECAB 485 (1976).

12

The Board has held that the submission of evidence that is not relevant to the particular issue involved in a case
does not constitute a basis for reopening the claim; see Bonnie A. Contreras, 57 ECAB 364 (2006).

4

ORDER
IT IS HEREBY ORDERED THAT the October 16, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 27, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

